Title: From George Washington to Robert Townsend Hooe, 27 November 1786
From: Washington, George
To: Hooe, Robert Townsend



Dr Sir,
Mount Vernon 27th Novr 1786.

The plank I want is to floor a room 24 by 32 feet. It must be 24 feet long & 1½ inches thick—all of a colour, and entirely free from Knots & sap. More than the nett quantity is requisite, for allowances. If it were seasoned, so much the better; but this is hardly to be expected in plank of this particular kind.
If Mr Swift can supply me, it will be better than to send to the Eastern shore; if he can not, I then beg the favor of you to engage Messrs Peterson & Taylor (I think the names are) to furnish me agreeably to the above Memo[randu]m—as soon as possible—With much esteem, I am &ca

G: Washington

